Voto disidente del
Juez Asociado Señor Negrón García.
Los fundamentos expuestos en nuestro disenso en Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599 (1993), nos impiden suscribir la resolución del Tribunal. Es incons-titucional imponer sólo a los abogados criminalistas del país la representación de oficio de los indigentes, ya que el deber ético en que esa encomienda se funda, en su origen, es de todos los abogados.
La resolución de hoy simplemente sirve para confirmar ese desigual e injusto tratamiento que no quedará supe-rado por que se reglamente uniformemente. Subsistirá siempre la carga selectiva y discriminada.
Reiteramos que de “su faz, el remedio es trunco, ya que habiendo alternativas racionales, preserva un modus ope-randi ARBITRARIO. Además, es patentemente INJUSTA, pues ignora las realidades de la gran masa de puertorri-queños pobres, quienes diariamente carecen de asesora-miento legal para canalizar adecuadamente sus necesida-des y, a la par, se exponen a que se les dispense justicia en estado de indefensión”. Ramos Acevedo v. Tribunal Superior, supra, pág. 624, opinión disidente.
*656Pierde el Tribunal la ocasión histórica de extender la representación gratuita a los pobres del país en causas civiles. La “única forma en que puede sostenerse la validez de la designación de abogados de oficio en el área de lo criminal es imprimirle al abogado, como clase, una nueva dimensión y retomar conciencia solidarista de que es un instrumento de la paz social, forjador dinámico del dere-chio y socio-gestor de la justicia. Exige adoptar un sistema integral, abarcador y compulsorio mediante el cual todo abogado —salvo excepciones justificadas— provea un mí-nimo anual de servicios a los pobres”. (Énfasis suplido y en el original.) Íd., pág. 624.